Exhibit 10.3
Master Contract for the Regular Factoring of Claims á forfait
between
LEAR Automotive Services (Netherlands) B.V.
Leeuwenveldseweg
POB 335
NL-1382 Weesp
(hereinafter referred to as “Seller”)
and
Dresdner Bank Aktiengesellschaft in Frankfurt am Main
Theodor-Heuss-Allee 44
60301 Frankfurt am Main
(hereinafter referred to as “Buyer”)

1



--------------------------------------------------------------------------------



 



§ 1   Subject of the Forfaiting and Maximum Amount

(1)   The Buyer undertakes herewith to purchase without recourse from the Seller
the purchase price claims (hereinafter referred to as “Claims”) to which the
Seller is entitled against the companies listed in Appendix 2 (hereinafter
referred to individually as “Debtor” and collectively as “Debtors”) from the
supply of goods and services, in each case up to the maximum amounts stipulated
in Appendix 2, in accordance with the terms of this Master Contract. The
original payment terms set forth in Appendix 3 apply to the claims to be
purchased.

(2)   The purchase of the claims shall be effected on the basis of an individual
purchase contract (hereinafter referred to individually as “Individual Contract”
and collectively as “Individual Contracts”) substantially in the form set forth
in Appendix 1.

(3)   The Buyer will purchase the claims only if it

  a)   can either examine the financial situation of the respective Debtor in
accordance with § 18 German Banking Act (KWG), or     b)   is entitled in
accordance with § 21 para. 4 German Banking Act (KWG) to dispense with the
disclosure of the financial situation of the respective Debtor. The precondition
for dispensing with the disclosure of the financial situation of the respective
Debtor is, among others, that the purchased claim is due within 3 months
calculated from the date of purchase.

    Inasmuch as according to this the Buyer no longer purchases claims against
Debtors it previously included in the purchase, it will notify the Seller
thereof in writing without delay.   (4)   The total amount of Claims not yet
paid by the Debtors or, inasmuch as claims have been paid by the Debtors, the
proceeds of Claims which have not been transferred by the Seller to the Buyer in
line with the collections proceedings set out in § 7 of this Master Contract
shall not at any time exceed the maximum limits stipulated for each Debtor in
Appendix 2. The maximum limits stipulated in Appendix 2 may be exceeded in
individual cases if the Buyer permits such an exceeding.   (5)   The Buyer shall
have the right to refuse future purchases of claims in respect of an individual
Debtor if

  a)   the proceeds of the purchased Claims have been paid into the Collection
Account specified in § 7 para. 1 of this Master Contract for that Debtor and the
Seller fails to notify the Buyer not later than 10.00 am. (Frankfurt time) on
the respective Debit Date as defined in § 7 para. 3 of this Master Contract of
such payment by means of a written notice (hereinafter referred to as the
“Payment Notice”), provided that the Buyer shall not have the right to refuse
future purchases of Claims in respect of that Debtor if and to the extent the
nominal amount of Claims offered to the Buyer does not exceed the limit
available for that Debtor on the respective Availability Date as defined in § 2
para. 1 of this Master Contract. For the purpose of this § 1 para. 5 a) the
available limit shall be determined by the maximum limit stipulated for that
Debtor in Appendix 2 less (i) the nominal amount of any Claims purchased by the
Buyer for which the Buyer has not yet received a Payment Notice and (ii) the
nominal amount of any Claims purchased by the Buyer for which the objection
period set forth in § 8 of this Master Contract has not yet expired. Upon
receipt by the Buyer of a Payment Notice the Seller’s right set forth in § 8

2



--------------------------------------------------------------------------------



 



      of this Master Contract to object to the debit of the respective Debit
Account as defined in § 7 para. 3 of this Master Contract shall expire.     b)  
the Seller has exercised its right of objection pursuant to § 8 of this Master
Contract in relation to that Debtor;     c)   the corporate credit rating
determined and published by Standard & Poor’s (hereinafter referred to as
“Credit Rating”) for the Holding Company of that Debtor is lower than “BB”. For
the purposes of this Master Contract “Holding Company” means Renault S.A. in
relation to Renault S.A.S. and Peugeot S.A in relation to Peugeot-Citroen
Automobiles S.A;     d)   a Credit Rating is no longer available for the Holding
Company of that Debtor; or     e)   the Seller’s Debit Account as defined in § 7
para. 3 of this Master Contract relating to that Debtor does not show sufficient
funds on the various Debit Dates as defined in § 7 para. 3 of this Master
Contract stipulated in the respective Individual Contract.

(6)   The Buyer shall have the right to refuse future purchases of claims in
general if

  a)   the Credit Rating for Lear Corporation Inc., is lower than “B – ”;     b)
  a Credit Rating is no longer available for Lear Corporation Inc.; or     c)  
the Seller terminates the Dresdner Cash Concentrating master contract of which
evidence must be furnished pursuant to § 3 para. 1 b) of this Master Contract.

§ 2   Purchase of Claims

(1)   The Seller shall offer the Buyer Claims for purchase by presenting the
documentation stipulated in § 3 para. 2 a) of this Master Contract at the latest
on the last Banking Day of each calendar month (hereinafter referred to as
“Availability Date”). The Buyer shall accept this offer by countersigning the
Individual Contract sent by the Seller.   (2)   The Individual Contract, duly
signed by the Seller, in each case shall be submitted to the Buyer on the
respective Availability Date by 08.30 hrs CET at the latest. The Buyer shall
make the relevant information needed by the Seller to complete the Individual
Contract available to the Seller one Banking Day prior to the availability date
by 15.00 hrs CET at the latest.   (3)   The respective Debtor Open Items List
stipulated in § 3 para. 2 b) shall have been received by the Buyer at the latest
by 12.00 hrs CET on the 10th Banking Day after the availability date.       If
the respective Debtor Open Items List is not received by the Buyer on time, it
shall be entitled by written declaration addressed to the Seller to rescind
(zurücktreten) the Individual Contract the Buyer has concluded with the Seller
and which should be specified by the relevant Debtor Open Items List. In the
event of rescission, the Seller shall repay the claim purchase price already
paid by the Buyer plus interest in the amount of the debit interest rate agreed
in each case with the Seller for normal overdrafts (geregelte Überziehungen).  
(4)   The price for the purchased claims shall be due on the settlement date
stipulated in the respective Individual Contract (hereinafter referred to as
“Settlement Date”) and net payment will be effected in favour of the Seller’s
account no. 400 / 9 801 042 00 held with the Buyer.

3



--------------------------------------------------------------------------------



 



§ 3   Documentation

(1)   Prior to the first settlement of Claims that are to be purchased on the
basis of this Master Contract, the Seller shall submit to the Buyer the
following documentation which must in form and substance be acceptable to the
Buyer

  a)   a copy of the instruction, duly signed by the Seller, addressed to the
respective Debtors instructing them to effect payment to the respective
Collection Account as defined under § 7 para. 1 of this Master Contract with
Dresdner Bank AG Paris Branch,     b)   a Dresdner Cash Concentrating master
contract duly signed by the Seller evidencing that the Seller’s accounts nos.
400 / 9 801 042 11 and / or 400 / 9 801 042 12 with the Buyer are included in
the Dresdner Cash Concentrating as principal accounts and the Collection
Accounts as defined under § 7 para. 1 of this Master Contract as sub-accounts,
so that the debit and credit movements on Collection Account no. 2 004 185 00
will be transferred to account no. 400 / 9 801 042 11 and on Collection Account
no. 2 004 185 01 to account no. 400 / 9 801 042 12.     c)   pledge agreements
duly signed by the Seller in respect of all present and future funds on the
Collection Accounts as defined under § 7 para. 1 of this Master Contract and the
accounts nos. 400 / 9 801 042 11 and 400 / 9 801 042 12 held by the Seller with
the Buyer.         In case of a Credit Rating of “BBB-” or better for the
Seller, the Buyer is prepared to consider at the Seller’s request if and on what
terms and conditions the pledge of the collection- and debit accounts, could be
released.     d)   two blank letters of instruction, duly signed by the Seller,
in the form of Appendix 4. The Buyer is entitled to make copies of these.

(2)   The Seller shall present to the Buyer with each settlement the following
documentation:

  a)   the Individual Contract for the purchase of Claims, duly signed by the
Seller.     b)   the Debtor Open Items List for each Debtor, duly signed by the
Seller, which shall contain only the claims offered to the Buyer for purchase
and the following information:

  •   the name and address of the respective Debtor,     •   the gross amount of
each individual Claim to be purchased, including value added tax,     •   the
advance payment amount (including value added tax) [if applicable],     •   the
amount of credits (including value added tax) [if applicable],     •   the
amount of Claims of which the due dates are prior to the Debit Dates as defined
in § 7 para. 3 of this Master Contract [if applicable]     •   with regard to
each individual Claim to be purchased, the invoice and / or voucher number and
the invoice date as well as its due date

      (hereinafter referred to as “Debtor Open Items List”).

4



--------------------------------------------------------------------------------



 



§ 4   Pricing   (1)   The discount rate shall be made up of the applicable
EURIBOR rate (depending on the due date of the Claims) on the Settlement Date
plus a margin. The margin shall be established, depending on the credit rating
of Lear Corporation Inc. and the Holding Company of the respective Debtor
determined and published by Standard & Poor’s, as follows:       As long as the
Credit Rating of the Holding Company of the respective Debtor is “BBB-” or
better, the applicable margin for the respective Debtor shall be derived solely
from the Credit Rating of Lear Corporation Inc., USA. In this case the margin
will be charged as follows:

          Rating Lear Corporation Inc., USA   margin in % p.a.  
     AA- or better
    0.20  
     A- or better
    0.35  
     BBB+
    0.57  
     BBB
    0.72  
     BBB-
    0.82  
     BB+
    0.92  
     BB
    1.02  
     BB-
    1.12  
     B+
    1.32  
     B
    1.57  
     B-
    1.87  

    As long as the Holding Company of the respective Debtor has a Credit Rating
of “BB” or “BB+” and the Credit Rating of Lear Corporation Inc., USA, is “BBB-”
or better, the applicable margin shall be derived solely from the Credit Rating
of the Holding Company of the respective Debtor. In this case the margin for the
respective Debtor shall be charged as follows:

          Rating Holding Company   margin in % p.a.  
     BB+
    1.15  
     BB
    1.38  

    As long as the Holding Company of the respective Debtor has a Credit Rating
of “BB” or “BB+” and the Credit Rating of Lear Corporation Inc., USA, ranges
between “B-” and “BB+”, the applicable margin shall be derived solely from the
Credit Rating of the Holding Company of the respective Debtor. In this case the
margin for the respective Debtor will be charged as follows:

          Rating Holding Company   margin in % p.a.  
     BB+
    1.65  
     BB
    1.90  

    In the event of a change in the relevant Credit Rating the new margin shall
apply to all Individual Contracts that are concluded after the changed Credit
Rating is published.       “EURIBOR” is the per annum rate for interbank
deposits in euro that is fixed at 11.00 hrs Brussels time one Banking Day before
the Settlement Date with an interest period equivalent to the time period
between the Settlement Date and the due date of the purchased Claims
(hereinafter referred to as “Refinancing Period”) and is shown on the Reuters
page under RIC CODE: EURIBOR 3MD = Reuters news agency (or on a page replacing
that page) for spot value on the basis of the interest calculation method
actual/360 days (hereinafter

5



--------------------------------------------------------------------------------



 



    referred to as “Reuters Page”). If the Refinancing Period is not reflected
on the Reuters Page the applicable EURIBOR-rate shall be determined by the Buyer
on the basis of the per annum rates of interbank deposits in Euro fixed at 11.00
hrs Brussels time one Banking Day before the Settlement Date for the interest
period immediately higher and lower than the Refinancing Period shown on the
respective Reuters page. The determination of the Buyer shall be made in good
faith and, if so made, be conclusive and binding on the Seller.   (2)   The
discount rate shall be calculated on the basis of one year with 360 days and the
actual number of days elapsed for the number of calendar days between the
Settlement Date and the Debit Date as defined in § 7 para. 3 of this Master
Contract pursuant to the respective Individual Contract.   (3)   As long as
maximum limits stipulated in Appendix 2 to this Master Contract are utilised to
an extent of less than 80 % in respect of each individual Debtor (hereinafter
referred to as “Minimum Sales Volume”) a commitment fee of 0,15 % p. a. shall be
charged for an amount which corresponds to an amount of receivables that would
have had to be purchased to equal the Minimum Sales Volume. The Minimum Sales
Volume shall be reduced by one third monthly with effect from January 31st,
2011. No commitment commission shall be charged anymore if the Buyer exercises
its right under § 1 paras. 5 and 6 or § 11 para. 2 of this Master Contract.  
(4)   Upon conclusion of this Master Contract a one-off arrangement fee of EUR
50,000 (plus VAT) shall be payable to the Buyer. By countersigning this Master
Contract the Seller irrevocably authorizes the Buyer to debit account no 400 / 9
801 042 00.

§ 5   Assignment of Claims   (1)   In fulfilment of his obligations under the
Individual Contracts concluded pursuant to § 1 para. 2 of this Master Contract,
the Seller hereby assigns to the Buyer the Claims stipulated in the respective
Individual Contract and as specified by the relevant Debtor Open Items List
which shall be submitted for each case of purchase of Claims. Together with the
assigned Claims, all other rights and claims due to the Seller against the
debtor arising from contracts on which these Claims are based shall also be
transferred to the Buyer as part of the assignment, in particular all claims for
payment and damages including all independent and non-independent discretionary
rights (Gestaltungsrechte), e.g. termination rights. In case of cancellation or
any other change in the performance of the contracts upon which the assigned
Claims are based, the Seller furthermore hereby assigns all associated claims
against the original debtor or any third party to the Buyer, including claims
resulting from cancellation.       Any security given for the Claims shall also
be transferred to the Buyer insofar as it is not transferred by operation of law
as part of the assignment. At the Buyer’s request, the Seller shall inform him
of any security given.   (2)   The Buyer accepts the assignments.   (3)  
Insofar as special declarations or acts are necessary, or are considered by the
Buyer to be necessary, for the transfer of the purchased Claims and/or accessory
rights including any security given, the Seller shall carry out or provide these
without delay. Furthermore, the Seller hereby authorises the Buyer to disclose
the assignment of the claims against the Debtors of the purchased Claims in his
own name without delay, if the Seller’s collection authorisation under § 9 para.
1 of this Master Contract can be revoked. At the Buyer’s request, the Seller
shall also hand over to the Buyer or a third party specified by the Buyer all

6



--------------------------------------------------------------------------------



 



    documentation that may be reasonably required as evidence of the transfer or
to assert the claims. This applies in particular if the purchased Claims are no
longer collected by the Seller. Furthermore, the Buyer shall be entitled to
obtain, at the Seller’s expense, a legal opinion from a law firm competent to
advise in the Seller’s jurisdiction with regard to the effectiveness of this
contract and the assignments of Claims.   § 6   Warranties and Liabilities of
the Seller   (1)   The Seller guarantees to the Buyer that he is the holder
(Inhaber) of the Claims sold and that they are legally valid and free from
defenses and objections until satisfied in full. The Seller guarantees that he
has unrestricted right of disposal (Verfügungsberechtlgung) over the claims,
that their assignment is neither limited nor excluded, either by their terms or
by law, that no third party rights exist in relation to them, that it has duly
and completely fulfilled the contracts underlying the Claims and that the
purchased Claims exist to their full extent, as described in the respective
Individual Contract and in the Debtor Open Items List relating thereto, and that
they fall due on the dates specified therein. Moreover, the Seller guarantees
that the purchased claims have been assigned, either by their terms or by law,
to the buyer with legal effect (also in relation to third parties). Upon the
Buyer’s first demand, the Seller shall at its own expense take all actions that
may be or may become necessary to ensure that an assignment is effective towards
third parties under applicable law.   (2)   Any deductions which are asserted by
the Debtor in relation to any objections or defenses (Einreden und
Einwendungen)- regardless of the legal grounds on which they are based-shall be
borne by the Seller. The Buyer shall not be obliged to dispute this matter with
the debtor.   (3)   The sale of claims is without recourse, i.e. the Seller does
not accept any guarantee for the creditworthiness of the Debtors of the
purchased Claims.   (4)   The guarantee of the Seller for the existence of the
sold claims being free of defects of title shall apply irrespective of any fault
on the part of the Seller and of whether or not the Buyer knew or should have
known of such defects of title upon conclusion of the Individual Contract. This
shall not apply where and insofar as the objections and defenses (Einreden und
Einwendungen) concerned or the extinction of a claim are based solely on the
institution of insolvency proceedings in respect of the assets of the Debtor.  
(5)   Where the sold claims are seriously disputed with objections and defenses
(Einreden und Einwendungen) or in any other manner, the Seller shall bear the
burden of proof for their unrestricted legal existence as well as all legal
costs incurred in any litigation with the Debtor. Where the Seller is in breach
of his obligations under this § 6 of the Master Contract , the Buyer may demand
from the Seller that the Seller pay all sums to the Buyer not received by the
Buyer from the Debtor on each due date. The Seller shall pay interest on any
arrears from the due date for each Claim at the applicable statutory interest
rate.   (6)   The Seller shall reimburse the Buyer for all losses incurred by
the Buyer as a result of a failure by the Seller to pay value added tax at the
time and in the amount due and shall hold the Buyer harmless from all claims
that are asserted against it as a result of such failure.   (7)   The Seller
shall inform the Buyer of any Change of Control immediately upon becoming aware
of it. “Change of Control” means the acquisition by any person, or two or more
persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 51 % or more of the outstanding shares of voting stock
of Lear Corporation, USA.

7



--------------------------------------------------------------------------------



 



(8)   The Seller shall inform the Buyer of any Material Indebtedness which is
not paid when due (or within any applicable grace period provided therefore),
becomes prematurely due and payable (as a result of an event of default
howsoever described) or is cancelled or suspended (as a result of an event of
default howsoever described) immediately upon becoming aware of such event.
“Indebtedness” means, at any given date, the sum (without duplication) at such
date of (a) indebtedness for borrowed money or for the deferred purchase price
of property or services in respect of which Lear Corporation Inc., USA is liable
as obligor, (b) indebtedness secured by any lien on any property or asset owned
or held by Lear Corporation Inc., USA regardless of whether the indebtedness
secured thereby shall have been assumed by or is a primary liability of Lear
Corporation Inc., USA, (c) obligations of Lear Corporation Inc., USA under
financing leases, (d) the unreimbursed amount of all drafts drawn under letters
of credit issued for the account of Lear Corporation Inc., USA and (e)
obligations (in the nature of principal or interest) of Lear Corporation Inc.,
USA in respect of acceptances or similar obligations issued or created for the
account of Lear Corporation Inc., USA; but excluding (i) trade and other amounts
payable in the ordinary course of business in accordance with customary trade
terms and which are not overdue for more than 120 days or, if overdue for more
than 120 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such person, (ii) deferred
compensation obligations to employees and (iii) any obligation otherwise
constituting indebtedness the payment of which Lear Corporation Inc., USA has
provided for pursuant to the terms of such indebtedness or any agreement or
instrument pursuant to which such indebtedness was incurred, by the irrevocable
deposit in trust of an amount of funds or a principal amount of securities which
deposit is sufficient, either by itself or taking into account the accrual of
interest thereon, to pay the principal of and interest on such obligation when
due. “Material Indebtedness” means any Indebtedness in an aggregate principal
amount exceeding $50,000,000.   (9)   Claims arising from warranties and
obligations assumed by the Seller under this Master Contract shall become
time-barred 3 years after the due date of the individually assigned Claim.   § 7
  Collection of Claims   (1)   The Seller shall instruct the Debtors, until
further notice, to remit the proceeds of the purchased Claims solely to the
Seller’s accounts, specified below, with Dresdner Bank AG, Paris Branch, nos.  
    2004 185 00 (re. payments of Peugeot — Citroen Automobiles S.A.), and
2004 185 01 (re. payments of Renault s.a.s.)       (hereinafter referred to
individually as “Collection Account” and collectively as “Collection Accounts”),
to continue to collect the claims in its own name and without any costs for the
Buyer and to take receipt of the in-payments in respect of the claims on a
fiduciary basis (treuhänderisch) for the Buyer on the above-mentioned Collection
Accounts. Any change to the payment channel as well as the revocation of the
afore-mentioned instruction by the Seller requires the Buyer’s prior written
approval.       In the event that the claims are paid by the Debtors in the form
of LCR’s, cheques and / or bills, the Seller shall hand them over to the Buyer
immediately upon receipt and present them for collection on the Seller’s
respective Collection Account with the Buyer.   (2)   The Seller shall pledge
all present and future funds on the Collection Accounts to the Buyer in
accordance with separate pledge agreements as security for the Seller’s present
and future obligations under this Master Contract and the Individual Contracts
concluded thereunder.

8



--------------------------------------------------------------------------------



 



(3)   The Seller herewith authorizes the Buyer to debit, on the debit dates as
stipulated in the respective Individual Contract (herein referred to
individually as “Debit Date” and collectively as “Debit Dates”), the Seller’s
accounts nos. 400 / 9 801 042 11 and / or 400 / 9 801 042 12 with the Buyer
(hereinafter referred to individually as “Debit Account” and collectively as
“Debit Accounts”) with the amount of the gross equivalent of the Claims due from
the individual Debtors. Each Individual Contract can bear up to 4 Debit Dates.
In the event that the Debit Accounts do not show sufficient funds on the
respective Debit Date to cover the debit of the Claims then due, the Seller
authorises the Buyer by signing this Master Contract to debit the difference to
the Seller’s account no. 400 / 9 801 042 00 with the Buyer (hereinafter referred
to as “Current Account”) in order to balance the respective Debit Accounts. The
Seller is obliged to remit complete cover to the respective Debit Account or the
Current Account by not later than 9:00 a.m. (Frankfurt time) on the respective
Debit Date. The Debit Dates are shown in the respective Individual contract. Any
credit balance remaining on the respective Debit Account after the debit of the
respective amount of the gross equivalent of the payable claims on the
respective Debit Date shall be transferred to the Current Account.   (4)   The
Seller shall inform the Buyer within 1 Banking Day upon becoming aware of any
delay in payment by the Debtors or any other restrictions on the purchased
Claims, as well as significant circumstances which could have a detrimental
effect on the existence or enforceability of the purchased Claims. For the
purposes of this § 7 para. 4 the Seller’s obligation-to inform the Buyer shall
be limited to circumstances or facts which are actually known to the European
Treasury Director of Lear Corporation Inc. or any other person acting in a
similar capacity as notified by Lear Corporation Inc. to the Buyer in writing.  
§ 8   Rights of Objections       Inasmuch as the factored claims have not been
paid, in their entirety or in part, by the Debtors upon their due date, the
Seller may object to the debit towards the Buyer in writing within 60 calendar
days of the Debit Date, if the non-payment results from an inability to pay on
the part of the Debtor and if the claims that have been purchased but not paid
for are adequately specified by submitting copies of invoices. The invoices must
show the invoice date, number and amount, gross claim amount, net claim amount,
Debtor, Debtor’s address and original due date. After expiry of this period
(receipt by Buyer is decisive), the Seller can no longer object to the debit.  
§ 9   Trust Agreement   (1)   Until further notice by the Buyer, the Seller
shall continue to collect the purchased Claims in his own name using the
Collection Accounts. In the event that the Claims are paid by the Debtors in the
form of LCR’s, cheques and / or bills of exchange, the Seller shall be obliged
to hand them over to the Buyer immediately upon receipt and to present them for
collection on the Debit Accounts specified in § 7 of this Master Contract.   (2)
  If objections or defenses against the purchased Claims are asserted or in case
of non-compliance with the other assurances and guarantees provided by the
Seller under § 6 of this Master Contract (Gewährleistungsfall), the Buyer shall
be entitled to demand that the Seller repurchase the purchased Claims at the
nominal value of the purchased Claims. In addition the Seller shall indemnify
the Buyer for any refinancing costs or any other costs or expenses incurred by
the Buyer as a result of the raising of objections or defenses against the
purchased Claims or the non-compliance with the other assurances and guarantees
provided by the Seller under § 6 of this Master Contract. The Buyer shall
calculate the amount of the refinancing costs with reasonable discretion
(billiges Ermessen) and shall

9



--------------------------------------------------------------------------------



 



    provide a certificate to the Seller confirming the amount of the refinancing
costs as soon as reasonably practical. The Seller and the Buyer agree not to
dispute in any legal proceeding the correctness of the determinations and
certifications of a rate or amount made by the Buyer unless the determinations
or certifications are inaccurate on their face or fraud can be shown.   (3)  
Collection of a Claim out of court shall be carried out by the Seller at his own
expense and agreed with the Buyer. Legal action shall be taken by the Seller on
the Buyer’s instructions, initially at its own expense. Costs will be reimbursed
if the Seller can prove by way of a legally binding judgement that the debtor of
the claims sold was not entitled to make any pleas or objections. The conclusion
of a settlement out of court or in court by the Seller is subject to the prior
written approval of the Buyer.   (4)   As long as claims sold are outstanding,
the Seller shall provide the Buyer with all information and pass on all
documents that the Buyer considers necessary to check and assert the assigned
Claims. In order for the Buyer to check and assert the assigned claims the
Seller shall, at the Buyer’s request, grant a third party authorized by the
Buyer access to its documents with three (3) Business Days notice, insofar as
these relate to the purchased Claims. If the Seller’s collection authority
expires, the Buyer shall be entitled to demand from the Seller that all
documents pertaining to the assigned Claims be handed over within five
(5) Business Days notice.   (5)   If bankruptcy or composition proceedings are
filed or opened against the Seller, or if the Seller persistently breaches
significant obligations towards the Buyer under the terms of this Master
Contract, and if the Seller does not remedy these breaches following a written
request by the Buyer giving the Seller at least 10 calendar days to remedy the
breaches, or if the Buyer considers it necessary to protect his rights on
grounds based on the creditworthiness of the Seller, the Buyer shall be entitled
to revoke the collection authority granted to the Seller under § 9 para 1 of
this Master Contract within five (5) Business Days notice and to collect the
factored claims itself, or have them collected by an authorised agent.   (6)  
The Seller shall then provide all necessary information in this respect to the
Buyer or the authorised agent and carry out or provide all actions and
explanations (including those involving third parties) which the Buyer considers
necessary for the collection of the purchased Claims. If the collection
authority is revoked due to reasons for which the Seller is responsible, the
Seller shall reimburse the Buyer for the costs of collection against evidence.
At the Buyer’s request, the Seller shall make appropriate advance payments to
the Buyer in respect of the anticipated collection costs.   §10   Information
according to § 8 GWG (German Money Laundering Act)       The Seller confirms
that he is acting for his own account according to § 8 GWG.   §11   Duration and
Termination   (1)   This Master Contract will be concluded for purchase of
Claims due for payment not later than April 30th, 2011. Before the expiry of
this Master Contract the Buyer is prepared, at the Seller’s request, to consider
if and on what terms and conditions this Master Contract may be prolonged.   (2)
  The Buyer shall be entitled to terminate this Master Contract in writing in
respect of one or all of the Debtors without notice if

10



--------------------------------------------------------------------------------



 



  a)   Renault S.A. ceases to own directly or indirectly 100% of Renault S.A.S.
or Peugeot S.A. ceases to own directly or indirectly 100% of Peugeot-Citroen
Automobiles S.A.,     b)   a major change in the shareholders structure of the
Lear Corporation Inc., USA, occurs, which causes a Change of Control.     c)   a
Seller and/or Lear Corporation Inc., USA, and/or a Debtor files for insolvency
proceedings or a comparable proceeding,     d)   the Seller amends the supply
contracts concluded with the Debtors with respect to the payment conditions or
any other terms affecting the assigned Claims,     e)   any Material
Indebtedness of Lear Corporation Inc., USA is not paid when due (or within any
applicable grace period provided therefore), becomes prematurely due and payable
(as a result of an event of default howsoever described) or is cancelled or
suspended (as a result of an event of default howsoever described), and     f)  
the Seller fails to comply with its obligations in § 6 of this Master Contract.

(3)   The Seller shall be entitled to terminate this Master Contract in writing
without observing a period of notice. In this case the Seller shall pay a break
up-fee to the Buyer of

  a)   0.12% p.a. on the maximum limit stipulated for each Debtor in Appendix 2
if the Seller terminates this Master Contract within 12 months from the
Effective Date,     b)   0.08% p.a. on the maximum limit stipulated for each
Debtor in Appendix 2 if the Seller terminates this Master Contract after 12 but
before 24 months from the Effective Date, and     c)   0.04% p.a. on the maximum
limit stipulated for each Debtor in Appendix 2 if the Seller terminates this
Master Contract after 24 but before 36 months from the Effective Date.

    For the purpose of this § 11 para. 3 “Effective Date” means the date on
which this Master Contract is duly signed by both the Seller and the Buyer. The
break-up fee shall become due upon receipt by the Buyer of the Seller’s notice
of termination.   (4)   The terms of this Master Contract shall continue to
apply to Individual Contracts already concluded for the purchase of Claims if
they were concluded before a termination notice pursuant to § 11 para. 2 of this
Master Contract is received by the Seller.   §12   Amendments of the supply
contracts of the Debtors       Any amendment of supply contracts the Seller has
concluded with the Debtors, which have an effect on the payment conditions or
any further agreements concerning the assigned claims and titles, shall be
notified by the Seller to the Buyer in written form without delay, so that the
Buyer can determine under which terms and conditions this Master Contract may be
continued.1

11



--------------------------------------------------------------------------------



 



§13   Other Conditions   (1)   Amendments and supplements to this Master
Contract including a modification, supplement or amendment to General Business
Conditions shall be made in writing. This shall also apply to any cancellation
or modification of this § 13 para. 1.   (2)   If one of the terms of this Master
Contract should be or become ineffective, either in its entirety or in part,
this shall not affect the effectiveness of the other terms. The entirely or
partially ineffective term shall be replaced by an effective term that comes
closest to the economic purpose contemplated by the parties. The same shall
apply if any gaps should subsequently emerge in the Master Contract.   (3)  
“Banking days” are days on which banks in Frankfurt am Main are open for normal
business.   (4)   The Seller may assign rights arising from this Master Contract
only with the prior written approval of the Buyer.   (5)   All present and
future taxes, duties, charges and costs arising in connection with this contract
and its enforcement or the collection of the factored claims shall be borne by
the Seller.   (6)   All Appendices constitute an integral part of this Master
Contract.   (7)   Subject to the following sentence this Master Contract shall
governed by and construed in accordance with the laws of the Federal Republic of
Germany. The assignment of the rights and Claims contemplated by § 5 para. 1 of
this Master Contract shall be governed by the laws of France. Place of
jurisdiction and legal venue shall be Frankfurt am Main.   (8)   In addition,
the Buyer’s “General Business Conditions” shall apply. These can be inspected at
any of the Buyer’s branches or sent out on request. In connection with this
Master Contract, the security given to the Buyer under the Buyer’s General
Business Conditions is not a guarantee for the risk of loss associated with the
claims unless the Buyer is simultaneously entitled under this Master Contract to
corresponding claims against the seller.   (9)   The application of the
provisions of the UNIDROIT Convention on International Factoring of 28 May 1988
and the UNIDROIT Convention on International Finance Leasing of 28 May 1988 (in
each case as amended from time to time) to the Master Contract, any Individual
Contract or any transaction entered into or performed in accordance therewith or
there under shall be excluded to the fullest extent legally possible.

         
Frankfurt, June 20th, 2008
      Weesp, June 20th, 2008
Signed and in agreement:
      Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
      LEAR Automotive Services (Netherlands) B.V.
 
       
/s/ Barbara Morgenstern
/s/ Stefan Böhlich
     
/s/ Robert C. Hooper
(Legally binding signatures, names, place and
      (Legally binding signatures, names, place and
date)
      date)
 
       
Appendices
       

12



--------------------------------------------------------------------------------



 



Appendix 1 to Master Contract dd. June 20th, 2008 between LEAR AUTOMOTIVE
SERVICES (Netherlands) B.V, Weesp, Niederlande and Dresdner Bank AG in Frankfurt
am Main
Individual Contract dd.
according to Master Contract dd. June 20th, 2008
between
LEAR Automotive Services (Netherlands) B.V.,
1382 Weesp, Niederlande
(hereinafter referred to as “Seller”)
and
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt
(hereinafter referred to as “Buyer”)
 
Terms defined in the Master Contract have the same meaning in this Appendix 1
On basis of the Master Contract and the relevant debtor open item list which is
obliged to be submitted as stipulated in § 3 para.2 b) of the Master Contract,
the Seller and the Buyer conclude this Individual Contract for purchase of the
following claims against debtors named hereafter, resulting from supplies dated
from                    to                    :

                  Debtor:   Purchase Amount     Maturity  
 
               
Peugeot — Citroen Automobiles S. A.
  €            
Poissy Yvelines
  €            
 
  €            
 
  €            
 
               
Renault s.a.s.
  €            
Boulogne Billancourt
  €            
 
  €            
 
  €            
 
               
total purchase Amount
  €            
./. discount
  €            
= purchase price
  €            
availability date:
               

Calculation of purchase price and discount:

                         
for the purchase amount of €
                       
settlement date
                       
discount period from — to
                       
refinancing rate % p.a.
                       
margin % p.a.
                       
discount rate % p.a.
                       
discount amount €
                       
purchase price €
                       
availability date
                       

             
Frankfurt,
      Weesp,    
Dresdner Bank AG in Frankfurt am Main
      LEAR Automotive Services (Netherlands) B.V.    
 
           
(Buyer)
      (Seller)    
(Legally binding signatures, names)
      (Legally binding signatures, names)    

 



--------------------------------------------------------------------------------



 



Appendix 2
To the Master Contract dated June 20th, 2008 between LEAR Automotive Services
(Netherlands) B.V., Weesp,
and Dresdner Bank AG in Frankfurt am Main
Maximum Purchase Amounts according to the Master Contract dd.
June 20th, 2008 for the following Debtors
Terms defined in the Master Contract have the same meaning in this Appendix 2
As long as the credit rating of the Holding Company of the respective debtor is
“BBB-” or better, the following maximum purchase amounts and limits apply
accordingly:

                  no.   Debtor   Monthly Maximum Purchase amounts and Maximum
Limit in €
1.
  Peugeot — Citroen   monthly maximum purchase amount:   € 50,000,000.00  
 
  Automobiles S. A., Poissy Yvelines   maximum limitt:   € 150,000,000.00  
2.
  Renault S.A.S.   monthly maximum purchase amount:   € 11,670,000.00  
 
  Boulogne Billancourt   maximum limitt:   € 35,000,000.00  

As long as the credit rating of the Holding Company of the respective debtor is
“BB” or “BB+”, the following maximum purchase amounts and limits apply
accordingly:

                  no.   Debtor   Monthly Maximum Purchase Amounts and Maximum
Limit in €
1.
  Peugeot — Citroen   monthly maximum purchase amount:   € 25,000,000.00  
 
  Automobiles S. A, Poissy Yvelines   maximum limit:   € 75,000,000.00  
2.
  Renault S.A.S,   monthly maximum purchase amount:   € 5,833,333.00  
 
  Boulogne Billancourt   maximum limit:   € 17,500,000.00  

             
Frankfurt, June 20th, 2008
      Weesp, June 20th, 2008    
Signed and in agreement:
      Signed and in agreement:    
Dresdner Bank AG in Frankfurt am Main
      LEAR Automotive Services (Netherlands) B.V.    
 
           
/s/ Barbara Morgenstern
/s/ Stefan Böhlich
     
/s/ Robert C. Hooper    
 
(Buyer)
     
 
(Seller)    
(Legally binding signatures, names, place and date)
      (Legally binding signatures, names, place and date)    

 



--------------------------------------------------------------------------------



 



Appendix 3
To the Master Contract dated June 20th, 2008 between LEAR Automotive Services
(Netherlands) B.V., Netherlands and Dresdner Bank AG in Frankfurt am Main
Original Conditions of Payment:
Terms defined in the Master Contract have the same meaning in this Appendix 3

          no.   Debtor   Original Payment Conditions / Original Maturities
1.
  Peugeot — Citroen Automobiles S.A. Poissy Yvelines   payment 90 days after
date of invoice
 
       
2.
  Renault S.A.S. Boulogne Billancourt   payment 90 days after date of invoice

             
Frankfurt, June 20th, 2008
      Weesp, June 20th, 2008    
Signed and in agreement:
      Signed and in agreement:    
Dresdner Bank AG in Frankfurt am Main
      LEAR Automotive Services (Netherlands) B.V.    
 
           
/s/ Barbara Morgenstern
/s/ Stefan Böhlich
     
/s/ Robert C. Hooper    
 
(Buyer)
     
 
(Seller)    
(Legally binding signatures, names, place and date)
      (Legally binding signatures, names, place and date)    

 



--------------------------------------------------------------------------------



 



Appendix 4
to the Master Contract dated June 20th, 2008 between LEAR AUTOMOTIVE SERVICES
(Netherlands) B.V., LX Weesp, Netherlands and Dresdner Bank AG in Frankfurt am
Main
To
Assignment of claims by LEAR Automotive Services (Netherlands) B.V,
Leeuwenveldseweg,1382 Weesp, Netherlands
Ladies and Gentlemen,
We herewith notify you that we have assigned by way of a Master Contract dated
June 20th, 2008 between Dresdner Bank AG and ourselves (the “Master Contract”)
and the individual contract no. [•] concluded on the basis of the Master
Contract (the “individual Contract”) the claims for payment listed in the Annex
hereto together with all rights appertaining thereto resulting from the sale of
goods or
                                        ]
to Dresdner Bank AG in Frankfurt am Main.
We therefore kindly ask you to duly execute the enclosed declaration and send it
to
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt am Main, Germany
In case any increase or decrease of the amount claims, we kindly ask you to
inform us and the above-mentioned bank accordingly.
Our claims against you amounted to:

         
EUR,
  as from    
 
             
(currency, amount)
  (date)    

From now on, please effect payments on to:

                 
Beneficiary:
      account No.        
 
 
 
     
 
   

                 
with
      banking code: 500 800 00        
 
 
 
           
 
               
IBAN
               
 
 
 
           

             
 
      /s/ Robert C. Hooper    
 
(Place, date)
     
 
(legally valid and binding signature(s), company seal)    
 
      LEAR AUTOMOTIVE SERVICES (Netherlands ) B.V.    

 